Title: To Thomas Jefferson from Albert Gallatin, 2 February 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 2d. 1809
                  
                  I enclose the list of nominations for collectors &a. in Massachussets, and also for Providence & Champlain.
                  There is a vacancy in New Jersey; & probably two more will occur. But as some time must elapse before we can act on these, I think it best that the others should not on that account be delayed.
                   Respectfully Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
                  
                     I have omitted in the list.
                     Isaac Carter of Massts. Surveyor of the port of Augusta and inspector of revenue for the same
                     This is a new port of delivery erected last session & for which we had forgotten to provide.
                  
                Enclosure
                                                
                            1. Thomas Coles of Rhode Island Collector of the district of Providence
                     2. Nathaniel Williams of Massts. Collector of the district of Dighton and inspector of the revenue for the several ports of the said district
                     3. William Otis, of Massts. Collector of the district of Barnstable and inspector &a.
                     4. Peter Sailly of N. York collector of the district of Champlain and inspector &a.
                     5. Alexander McIntire of Massts. Collector of the district of York and inspector &a.
                     6. Joseph Storer of Massts. Collector of the district of Kennebunk and inspector of the revenue for the port of Kennebunk
                     7. Daniel Grainger of Massts. Collector of the district of Saco and inspector of the revenue for the several ports of the said district
                     8. William M. Daws of Massts. Surveyor of the port of Thomaston and inspector of revenue for the same
                     9. Joseph Marquand of Massts. Naval Survr of the district of Newbury-port
                     ———————
                     
                        
                           
                              Nos.
                              1. & 2.
                              instead of Ellery & Baylies resigned
                           
                           
                              
                              3—
                              instead of his father Joseph superannuated & at his request
                           
                           
                              
                              4—
                              vice
                              Woolsey
                              —gros misconduct reported by Govr. Tompkins, Simons, Thomas, Wilson &a. 
                           
                           
                              
                              5—
                              "
                              Clarke
                              —misconduct, sells certificates of landing—Sea letters.—
                           
                           
                              
                              6—
                              "
                              Clark
                              }
                              —federalists—see letter of Cutts—also Cook’s
                           
                           
                              
                              7—
                              "
                              Hill
                           
                           
                              
                              8—
                              "
                              Reid
                           
                           
                              
                              9—
                              "
                              Titcomb
                           
                        
                     
                        
                        
                    